ALD-173                                                   NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                  ___________

                                        No. 12-2100
                                        ___________

                             In re: REGINALD YOUNG,
                                      Petitioner
                       ____________________________________

                      On a Petition for Writ of Mandamus from the
           United States District Court for the Eastern District of Pennsylvania
                     (Related to D.C. Crim. No. 2:05-cr-00307-003)
                      ____________________________________

                     Submitted Pursuant to Rule 21, Fed. R. App. P.
                                     May 3, 2012
                Before: SLOVITER, FISHER AND WEIS, Circuit Judges
                             (Opinion filed: May 17,2012)
                                     _________

                                         OPINION
                                         _________

PER CURIAM.

       In this petition for mandamus, Reginald Young asks us to direct the “respondent”

to rule on his application for a certificate of appealability. In form, the petition reads less

like a request for mandamus and more like a motion to expedite proceedings. In any

case, it is moot; we denied Young’s request for a certificate of appealability. See United

States v. Young, C.A. No. 12-1577. Therefore, this “mandamus petition” will be denied,
as Young has obtained the ruling he seeks to compel. See Carr v. Am. Red Cross, 17

F.3d 671, 684 (3d Cir. 1994).




                                          2